DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer readable medium” storing a computer program.  The specification is silent regarding the meaning of this term.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claims as a whole cover a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (See In re Nuijten). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 recites “a computer readable medium”, however, the originally-filed specification does not mention this term or a related term.  § 0003 states that the invention relates to a computer program and a system therefor and § 0039 states the object is achieved by means of a computer program configured to perform the method described.  However, neither of these statements provide support for the computer program being stored on a computer readable medium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent Application Publication No. 2013/0212227, hereinafter “Thomas”).

Claims 1 and 13:
Thomas disclose a method for transferring a digital file from a first electronic data processing installation (“server 100”), on which an OPC UA server is executed (§ 0086, Lines 2-6; A program that is acting as both data source and data server 100.  An example of this would be an OPC-UA server embedded within a PLC), to a second electronic data processing installation (“client”), which is connected to the first electronic data processing installation via a communication network and on which an OPC UA client (“RIA 101”) is executed in a web browser as a web application (§ 0086, Lines 1-3; RIA 101 makes a data connection directly to a program that is acting as both data source and data server 100) (§ 0067, Lines 1-2; The client may be implemented using a RIA framework, web browser, where § 0069, ln. 1-3 discloses the RIA framework comprises support for presenting a graphical display representing the data to 
providing an OPC UA file module (“RIA framework”) (§ 0068, Lines 1-7; Data is received from the server, where the client may be implemented using a RIA framework as disclosed in § 0067, ln. 1-2);
opening the file (§ 0063, Line 20; Data read from a local disk file), anticipated for transfer, via the OPC UA server over an OPC UA communication protocol (§ 0065, Lines 1-3; The data collected at the data collection component is in a format appropriate to the transmission protocol, where OPC-UA is an exemplary transmission protocol as disclosed in § 0063, ln. 1-5);
reading the digital data that the digital file opened on the OPC UA server (§ 0063, Lines 20-21; Data read from a local disk file, data read from a remotely accessible disk file) contains over the OPC UA communication protocol (See citations above.  The data collected at the data collection component is in a format appropriate to the transmission protocol); and
forming a new file at the OPC UA client, from the read digital data, that is a copy of the digital file (§ 0064, Lines 14-15; Data written to a local disk file) anticipated for transfer on the OPC UA server to the web browser of the second electronic data processing installation as a file download (§ 0064, Lines 1-5; The data emitted from the data emission component may be transmitted using one or more transmission protocols including OPC Unified Architecture (OPC-UA) and data written to a remotely accessible 

Thomas does not appear to explicitly disclose using OPC UA and local/remote disk file access as transmission protocols.  However, Thomas, in § 0063, ln. 1-5 and 20-21, discloses that the data collected by the collection component may be received using one or more transmission protocols including OPC UA, data read from a local disk file, and data read from a remotely accessible disk file. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Thomas’ data collection component to employ OPC UA for disk file access in order to facilitate the support of diverse device types and their associated transmission protocols. 

Regarding the “computer readable medium” of claim 13, Thomas discloses a computer readable memory storing instructions to cause one or more computers to perform a method as recited in claim 1 (Claim 18).

Claim 3:
Thomas further discloses wherein the file download is provided to the web browser by the OPC UA file module by using a HTTP or FTP communication protocol (§ 0067, Lines 10-11; The TCP/IP data connection to the server may be in a protocol selected from: HTTP and HTTPS).

Claim 4:
Thomas further discloses wherein the digital data of the opened file are read in blocks by using the OPC UA communication protocol, the block size being consistent with a prescribed number of bytes (§ 0078, Lines 1-4 and 6-10; A client may need to receive a large volume of data and may implement an API that allows the client to receive data in incomplete chunks.  For example, a client that receives an image from a server may receive the image in chunks of 1 KB).

Claim 5:
Thomas further discloses wherein the OPC UA file module (“RIA framework”) is provided on the second electronic data processing installation (§ 0068, Lines 1-7; Data is received from the server, where the client may be implemented using a RIA framework as disclosed in § 0067, ln. 1-2), wherein the digital file anticipated for transfer is opened by the OPC UA file module from the second electronic data processing installation by using the OPC UA communication protocol via the communication network on the basis of the network protocol on which the communication network is based by the OPC UA server of the first electronic data processing installation (§ 0065, Lines 1-3; The data collected at the data collection component is in a format appropriate to the transmission protocol, where both OPC-UA and data read from a remotely accessible disk file are exemplary transmission protocols as disclosed in § 0063, ln. 1-5 and 20-21), wherein the digital data of the opened file are read by the OPC UA file module by using the OPC UA communication protocol (§ 0064, Lines 1-5; Data emitted from the data emission component may be transmitted in one or more transmission protocols including both OPC UA and data written to a remotely 

Claim 7:
Thomas further discloses wherein the OPC UA file module (“RIA framework”) is part of the OPC UA client of the second electronic data processing installation that is executed in the web browser as a web application (§ 0068, Lines 1-7; Data is received from the server, where the client may be implemented using a RIA framework as disclosed in § 0067, ln. 1-2) (§ 0025, Lines 1-4; RIA frameworks offer improved platforms for both data processing and graphical display within a web browser).

Claim 8:
 application of the second electronic data processing installation, wherein the OPC UA file module is connected to the OPC UA client as a web application via an interface and uses the OPC UA communication protocol by accessing the OPC UA client via the interface (§ 0068, Lines 1-7; Data is received from the server, where the client may be implemented using a RIA framework as disclosed in § 0067, ln. 1-2) (§ 0025, Lines 1-4; RIA frameworks offer improved platforms for both data processing and graphical display within a web browser).

Claim 9:
Thomas further discloses wherein the OPC UA file module (“data collection component”) is provided on the first electronic data processing installation (§ 0063, Lines 1-5 and 20-21; Data collected at the data collection component may be received using one or more transmission protocols including OPC UA and data read from a local disk file, and data read from a remotely accessible disk file), wherein a transfer request is sent from the OPC UA client of the second electronic data processing installation to the OPC UA file module of the first electronic data processing installation via the communication network (§ 0078, Lines 11-13; The client makes a request to a server), wherein the received transfer request is taken (§ 0057, Lines 1-2; A data item may be propagated between the RIA and the server on a subscription basis) as a basis for the file anticipated for transfer to be opened by the OPC UA file module by using the OPC UA communication protocol via the OPC UA server of the first electronic data processing installation (§ 0065, Lines 1-3; The data collected at the data collection component is in a format appropriate to the transmission protocol, where OPC-UA and 

Claim 14:
Thomas discloses a system comprising:
a first electronic data processing installation (“server 100”) (§ 0086, Lines 2-6; A program that is acting as both data source and data server 100.  An example of this would be an OPC-UA server embedded within a PLC); and
at least one second electronic data processing installation (“client”) connected to the first electronic data processing installation via a communication network (§ 0086, Lines 
wherein an OPC UA server is executed on the first electronic data processing installation (§ 0086, Lines 2-6; A program that is acting as both data source and data server 100.  An example of this would be an OPC-UA server embedded within a PLC) and an OPC UA client is executed on the second electronic data processing installation in a web browser as a web application (§ 0067, Lines 1-2; The client may be implemented using a RIA framework, web browser, where § 0069, ln. 1-3 discloses the RIA framework comprises support for presenting a graphical display representing the data to a user), and
wherein the system performs the method as claimed in claim 1 (See the rejection of claim 1 above).

Claim 15:
Thomas further discloses wherein the OPC UA file module is executed on the first electronic data processing installation and connects to the OPC UA client via the OPC UA communication protocol (§ 0059, Lines 5-6; The data emission component emits data to at least one data client) (§ 0063, Lines 1-5; The data collected at the data collection component may be received using OPC Unified Architecture (OPC-UA)) (§ 0064, Lines 1-5; The data emitted from the data emission component to the client may be transmitted using one or more transmission protocols including OPC Unified Architecture (OPC-UA)). 

Claims 2, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent Application Publication No. 2013/0212227, hereinafter “Thomas”) in view of Wee et al. (U.S. Patent Application Publication No. 2010/0011435, hereinafter “Wee”).

Claim 2:
Thomas discloses the method as recited in claim 1. 

Thomas does not appear to explicitly disclose wherein the file opened by the OPC UA server is closed by using the OPC UA communication protocol. 

Wee discloses a method for transferring a file wherein a File Transfer (FT) close message is issued to close the file transfer and terminate the connection (§ 0081, Lines 1-3). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Thomas’ data collection component to close file transfer connection, as taught by Wee, in order to facilitate efficient use of resources.  After a file transfer is complete, the connection is terminated as it is no longer needed and the resources released may be used to transfer a different file or for other purposes. 

Claim 6:
Thomas discloses the method as recited in claims 1 and 5.



Wee discloses a method for transferring a file wherein, after a last file block is transferred, a File Transfer (FT) close message is issued to close the file transfer and terminate the connection (§ 0081, Lines 1-3). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Thomas’ RIA framework to close file transfer connection, as taught by Wee, in order to facilitate efficient use of resources.  After a file transfer is complete, the connection is terminated as it is no longer needed and the resources released may be used to transfer a different file or for other purposes. 

Claim 10:
Thomas in view of Wee discloses the method as recited in claim 9. 

Thomas in view of Wee does not appear to disclose wherein, after the digital data are read, the opened file is closed by the OPC UA file module by using the OPC UA communication protocol.



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Thomas’ data collection component to close file transfer connection, as taught by Wee, in order to facilitate efficient use of resources.  After a file transfer is complete, the connection is terminated as it is no longer needed and the resources released may be used to transfer a different file or for other purposes. 

Claim 11:
Thomas in view of Wee further discloses wherein the OPC UA file module provides the formed file to the web browser of the second electronic data processing installation as a file download via HTTP or FTP (Thomas, § 0067, Lines 10-11; The TCP/IP data connection to the server may be in a protocol selected from: HTTP and HTTPS).

Claim 12:
Thomas in view of Wee further discloses wherein the OPC UA file module (“data collection component”) of the first electronic data processing installation (“server 100”) contains an additional OPC UA client (“data emission component”) for accessing the OPC UA server by using the OPC UA communication protocol (Thomas, § 0065, Lines 1-4; The data collected at the data collection component is in a format appropriate to the transmission protocol (i.e., OPC UA) while the data emitted from the data emission .

Response to Arguments
Applicant’s arguments, see page 7, filed 05/04/2021, with respect to claims 1, 5, 10, and 12 have been fully considered and are persuasive.  The objection of claims 1, 5, and 12 and the rejection of claim 10 under 35 USC 112(d) has been withdrawn. 
Regarding the rejection of claim 13 under 35 USC 101, as stated above, claim 13 does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer readable medium” storing a computer program.  As the specification is silent regarding the meaning of this term, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claims as a whole cover a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter.  Additionally, as stated above, claim 13 has also been rejected under 35 USC 112(a) for reciting new matter. 
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive: 
Applicant argues on pages 9-10 that Thomas does not disclose opening, reading, or forming a digital file or a copy over an OPC UA communication protocol because (1) the OPC UA communication protocol alone does not enable file transfer, only data transfer, (2) file transfer requires further capabilities over and above data transmission, including completeness verification, error In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding (4), while the data collection and data emission components are resident on the server, it is clear from [0059], ln. 5-6 that the data emission component emits data to at least one data client.  It follows that an OPC UA server emits data to an OPC UA client or in the case of Thomas, a RIA that is functioning as an OPC UA client.  
On page 10, Applicant argues that Wee does not cure the deficiencies of Thomas.  However, the rejection of claims 1, 3-5, 7-8, and 13-14 does not rely on Wee.  Thus, this argument is considered moot. 
Further on page 10, Applicant argues that Wee teaches the closing of a file transfer process, not the closing of a file.  The examiner disagrees.  The opening and closing of the connection to a file corresponds to the opening and closing of that file, respectively.  That is, a file is opened when a connection to that file is opened.  Conversely, a file is closed when the connection to that file is closed. 
For these reasons, the rejection of claims 1-14 is respectfully maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2016/0073443 (Deiretsbacher et al.) – Method and Apparatus for Energy-Optimized Data Transmissions Using the OPC-UA Protocol in Radio Networks – Mobile devices are used to monitor process automatic data, which conventionally can result is high battery usage.  
U.S. Patent No. 10530897 (Gotz et al.) – Providing Process Values in a Process System Having a Real-Time Requirement – An OPC-UA Server may become overloaded due to managing connections or sessions and multiple transmissions of current process values.  The disclosed invention seeks to overcome this limitation by consolidating process values into an individual Time Sensitive Network (TSN) telegram and send the TSN telegram into the network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452